Conviction for unlawfully carrying a pistol; punishment, a fine of $100.00.
The record is before us without any bills of exception. From the record it appears that a jury was waived and the issues in this case submitted to the court. At the time of the alleged unlawfully carrying of the pistol appellant was going from a point in one county, to a point in another county of this State. The testimony as to the distance is conflicting, the sheriff of the county testifying that the distance between the two points was thirty-five miles, the testimony of appellant being that it was something over fifty miles. Apparently the defense interposed was that appellant was a traveler. This is a question of fact, and we are not disposed to hold that the judgment entered was an abuse of the right of the court to pass on the credibility of the witnesses and the weight of the testimony. George v. State, 90 Tex.Crim. Rep.; Wortham v. State, 95 Tex.Crim. Rep.; Hall v. State, 102 Tex. Crim. 329.
Finding no error in the record, the judgment will be affirmed.
Affirmed. *Page 22 
                    ON MOTION FOR REHEARING.